McMurray Presiding Judge,
dissenting.
I respectfully dissent from the decision reached by the majority. In determining whether a claimant is disqualified under OCGA § 34-8-158, consideration must be given to the legislative directive that unemployment funds are to be used for persons who become unemployed through no fault of their own. Ford Motor Co. v. Abercrombie, 207 Ga. 464 (62 SE2d 209). Unless there is “fault” chargeable to the employee, there can be no disqualification from benefits. Smith v. Caldwell, 142 Ga. App. 130, 131 (3) (235 SE2d 547); Colbert v. Caldwell, 144 Ga. App. 220 (240 SE2d 769). “Georgia, like the other states of the Union, has a strong public policy favoring payment of unemployment benefits to persons unemployed through no fault of their own. OCGA § 34-8-2. The burden is on the employer urging the disqualification for benefits to show by a preponderance of evidence that the applicant for compensation comes within the exception. Dalton Brick &c. Co. v. Huiet, 102 Ga. App. 221 (2) (115 SE2d 748) (1960); OCGA § 34-8-158 (2). ‘Fault’ means more than mere failure to perform one’s work duties. Thus, an employee who does not perform [his] work assignment adequately because [he] is unable to do so (i.e., not through fault or conscious neglect) cannot be penalized under OCGA § 34-8-158 (2). [Cits.]” Millen v. Caldwell, 253 Ga. 112, 113 (317 SE2d 818).
In Colbert v. Caldwell, 144 Ga. App. 220, supra, an employee was discharged because she failed to procure evidence of her high school graduation. The employer was required by a client to provide such *131evidence concerning its employees. The employee was unable to procure her diploma before the deadline because the diploma had not been printed in time. Thus, it was held that the employee’s failure to procure the diploma “was caused, not by her fault, but by circumstances and persons beyond her control.” Colbert v. Caldwell, 144 Ga. App. 220, 221, supra. Compare Carter v. Caldwell, 151 Ga. App. 687 (261 SE2d 431), in which the employee was dismissed for failure to be present at work due to his incarceration following conviction of a crime.
Here, the evidence demonstrates that the only reason for claimant’s termination was his inability to report to work following an automobile collision in which the other driver was at fault. Claimant’s testimony that he took all reasonable steps within his means to arrange for transportation was not disputed by the employer. Because the uncontradicted evidence demonstrates that the claimant’s inability to work was caused by circumstances and persons beyond his control, it must be said that claimant became unemployed through no fault of his own. Thus, claimant cannot be disqualified from receiving benefits. Smith v. Caldwell, 142 Ga. App. 130, supra.
In my opinion, the majority’s reliance upon Huiet v. Wallace, 108 Ga. App. 208 (132 SE2d 523), is misplaced. In that case, the court was concerned with the question of “availability for work” or “eligibility” under OCGA § 34-8-151 (formerly Code Ann. § 54-609). Huiet v. Wallace, 108 Ga. App. 208, 210, supra. In the case sub judice, on the other hand, we are concerned with the question of “disqualification” under OCGA § 34-8-158 (formerly Code Ann. § 54-610). Although a finding of “fault” must be made in a “disqualification” case, no such finding need be made to deny benefits in an “availability” case. “Even conditions beyond claimant’s control may affect his availability. Thus, where there is no suitable work for claimant in the locality in which he lives, and he cannot reach his usual labor market area because of his inability to obtain transportation, he may properly be considered to be unavailable for work.” Freeman, Able to Work & Available for Work, 55 Yale L. J. 123, 131 (1945). (Emphasis supplied.) The mere inability to obtain transportation should not, on the other hand, render a claimant disqualified. See Millen v. Caldwell, 253 Ga. 112, supra; Smith v. Caldwell, 142 Ga. App. 130, supra. Compare Raytheon Co. v. Director, Div., Employment Security, 307 NE2d 330 (Mass. 1974) with Keough v. Dir., Div., Employment Security, 344 NE2d 894 (Mass. 1976).
In my view the superior court erred in affirming the decision of the Board of Review.
I am authorized to state that Judge Benham joins in this dissent.
*132Decided March 5, 1985
Rehearing denied March 22, 1985
Kenneth G. Levin, Hugh H. Lowery, for appellant.
Michael J. Bowers, Attorney General, Marion 0. Gordon, First Assistant Attorney General, Susan L. Rutherford, Staff Assistant Attorney General, Rita J. Llop, James E. Humes II, for appellees.